Mr. Justice Gordon
delivered the opinion of the court
We have-but little to add to what has been so well said by the learned judge of the court below, in the opinion now before us for review. Whilst it has been held, in the cases of the County of Lancaster v. Brinthall, 5 Casey 38, and the County of Northampton v. West, 4 Id. 173, that the county may become liable for the fees of officers in convictions and commitments for vagrancy, yet this can only happen when the conditions prescribed by statute have been complied with. The Act of 31st March 1860, reads in this manner : “ And in all cases of conviction for any crime, all costs shall be paid by the party convicted; but, when such party shall have been discharged, according to law, without payment of costs, the costs of prosecution shall be paid by the county.” That vagrancy is a crime has been often ruled; such being the case, we may see, by the statute above recited, that the party convicted is the one who is primarily liable for costs, and it is only after the convict has been lawfully discharged, without payment of such costs, that this duty can be cast upon the county treasury. If, indeed, as is intimated by the learned judge, the commitments, in these cases, were intended, not for the punishment of the vagrants, but rather for their accommodation, the officers deserved no costs. As was said by Mr. Justice Lowrie, in the case of Cumberland Co. v. Holcomb, 12 Casey 349, “If such things be done for charity let it not be for the benefit of the magistrate. The jail is not an almshouse, nor jailers the administrators of poor funds.”
The judgment is affirmed.